—Application by the appellant pro se for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 24, 1985 (People v Boylan, 111 AD2d 928), affirming a judgment of the County Court, Rockland County, rendered April 18, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *481effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Miller, Thompson and Sullivan, JJ., concur.